BARNES, Presiding Judge.
In Herrington v. Gaulden, 294 Ga. 285 (751 SE2d 813) (2013), the Supreme Court of Georgia reversed the judgment of this Court in Gaulden v. Green, 319 Ga. App. 84 (733 SE2d 802) (2012), and so we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own. Accordingly, we affirm the trial court’s order granting summary judgment in favor of Dr. Bobby L. Herrington on the plaintiff’s claims for professional and ordinary negligence.

Judgment affirmed.


McFadden and McMillian, JJ., concur.